Citation Nr: 0708324	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound to the left neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Wichita, Kansas, by which service 
connection was granted for his gunshot wound residuals.  A 10 
percent disability rating, effective from September 2, 1966, 
the day after his discharge from service, has been 
established.  See December 2004 rating decision.  This matter 
was remanded for additional action in July 2006 which is now 
complete.


FINDINGS OF FACT

1.  On July 2, 1966, the veteran sustained an accidental 
gunshot wound to the neck which was treated with debridement, 
less than two weeks of hospitalization, and no prolonged 
infection.  The small caliber bullet was not removed but upon 
his discharge from service, his neck was clinically evaluated 
as normal with no resulting sequelae from the gunshot wound.

2.  At no point during the pendency of this appeal has the 
residuals of the gunshot wound resulted in a moderately 
severe muscle disability.  Examination in November 1966 
revealed a 1/4 inch scar that could not be visualized upon 
examination in January 2003.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess 10 
percent for residuals of a gunshot wound to the left neck are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.56, 4.73, Diagnostic Codes 
5322, 5323 (2006); 38 C.F.R. § 4.56(c) (as in effect prior to 
September 22, 1978, and as in effect from September 22, 1978, 
until July 3, 1997).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his gunshot wound residuals.  Prior to initial 
adjudication, a letter was issued in July 2002 by which he 
was informed of the evidence needed to establish service 
connection and of his and VA's respective duties for 
obtaining evidence.  As the February 2003 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  As such, his 
filing of a notice of disagreement does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 
C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC) and supplemental statements 
of the case (SSOC) set forth the relevant diagnostic codes 
for the veteran's disability.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the percentage currently assigned.  The October 
2006 letter with SSOC attachment informed him of the evidence 
required to substantiate a disability rating and an effective 
date.  See also September 2004 letter which included a 
request he submit any evidence in his possession.  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to achieve a higher rating for his service-
connected disability.  Further, the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.
Duty to Assist

With regard to the duty to assist, the claims file contains 
identified private medical records as well as his VA medical 
records, to include the report resulting from his January 
2003 VA examination.  He was notified via the January 2005 
SOC that identified private chiropractic records were 
unavailable.  The veteran's statements in support of his 
appeal, to include a transcript of the hearing held August 
2005, are of record.  The veteran, in January 2007 
correspondence, declined an additional hearing.  See 
38 C.F.R. § 20.707 (2006).  The Board has carefully reviewed 
the veteran's statements and concludes he has not identified 
information or evidence not of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  In the appeal of assignment 
of an initial disability rating, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

For both Diagnostic Codes 5322 and 5323, a noncompensable 
evaluation is assigned for slight disability, a 10 percent 
evaluation is assigned for moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability. 38 
C.F.R. § 4.73 (1966, 1979, 2006).  These diagnostic codes are 
essentially alike throughout the pendency of the appeal.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  The guidelines take into consideration 
the type of injury, the history and complaints as well as 
objective findings.

Historically, a July 1966 clinical record from the surgery 
clinic service indicates the veteran was treated for a 
projectile would of the left region of the neck with a 
foreign body (bullet) lodged anterior to C-1 vertebrae.  The 
record reflects that on July 2, 1966, the veteran was 
accidentally shot in the neck when he threw a .32 caliber 
pistol he was handling against a wall.  The veteran was 
treated with debridement of the wound and the veteran was 
hospitalized for 13 days.  See July 1966 discharge summary.  
The discharge summary indicates that after initial 
examination, the wound was thoroughly debrided and lavaged 
with saline in the emergency room and debridement had 
revealed bluish discolorization of the skin and subcutaneous 
tissues to a depth of 11/2  to 2 centimeters which was removed 
as deep as was practical and all visible contused tissue was 
cleared from the wound.  A small drain was inserted, a light 
dressing was applied and the veteran was placed in cervical 
traction until an orthopedic consultant reviewed the 
veteran's X-rays and determined the veteran's spine was 
stable.  The discharge summary also indicates the veteran 
continued to complain of mild discomfort of the neck and was 
kept in a cervical collar.  During his admission, the wound 
continued to drain small amounts of clear fluid and after the 
removal of the drain the drainage was minimal; the veteran 
remained afebrile with a stable white count and at no time 
was his temperature elevated.  The bullet was to be left in 
place unless it became symptomatic.

A July 25, 1966, service medical record indicates the 
veteran's one complaint was an inability to hyperextend his 
neck; there were no neurologic finding upon examination.  An 
August 15, 1966, service medical record indicates the veteran 
complained of more discomfort and he wanted the bullet 
removed from his neck which the surgical clinic record 
indicates was not recommended.  Instead, the veteran was to 
have physical therapy for his neck.  His August 1966 report 
of medical examination for hardship discharge shows that his 
neck was clinically evaluated as normal and notes he was 
treated for two weeks in July 1966 for a gunshot wound of the 
neck which had no complications or sequelae.

As indicated, a higher 20 percent disability rating is 
warranted for a moderately severe disability, which the 
regulations in effect in 1966 contemplated an injury that was 
through and through or a deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft part, intramuscular cicatrisation.  
38 C.F.R. § 4.56(c) (1966).  The service department records, 
or other sufficient evidence, would show hospitalization for 
prolonged period in service for treatment of wound of severe 
grade and the record in the file would show consistent 
complaints of cardinal symptoms of muscle wounds.  Id.  If 
present, evidence of unemployability because of inability to 
keep up to production standards was to be considered.  Id.  
The objective findings included entrance and, if present, 
exit scars relatively large and so situated as to indicate 
track of missile through important muscle groups while 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of normal firm resistance 
of muscles compared with sound was for indication.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) gave positive evidence of marked or 
moderately severe loss.  Id.  Effective September 22, 1978, 
the history and complaint section of the moderately severe 
disability of the muscles was amended such that, if present, 
evidence of unemployability because of an inability to keep 
up with work requirements was to be considered.  38 C.F.R. 
§ 4.56(c) (1979), 43 Fed. Reg. 45,348 (Oct. 2, 1978).

The regulations were again revised effective July 3, 1997.  
See 62 Fed. Reg. 30,235 (June 3, 1997).  A moderately severe 
disability of the muscles is shown by a through and through 
or deep penetrating wound, by a small high velocity missile 
or a large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intramuscular 
scarring.  History and complaints of this injury include a 
record of hospitalization for a prolonged period for 
treatment of a wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of an inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(2006).  The cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
impairment of coordination, or uncertainty of movement.  38 
C.F.R. § 4.56(c) (2006).  

The August 2005 hearing transcript shows the veteran 
testified that after his discharge, he had pain, stiffness, 
and a lot of limitation of motion of his neck.  A November 
1966 VA orthopedic examination report shows examination 
revealed a scar measuring 1/4 inch in diameter lying just 
beneath the mandible that was non-adherent, nonfibrotic, and 
non-symptomatic; no exit wound was found.  Upon examination, 
the veterans refused to lateral fex to the right or rotate to 
the left while all other motions of the cervical spine were 
well within normal limits.  The veteran alleged he had much 
pain when the neck moved around and he exhibited much wincing 
and held his neck in a stiff posture.  However, the report 
notes the veteran was able to put his shirt on with a greater 
range of motion than he exhibited when he was being tested; 
as such, the veteran's subjective complaints and refusal to 
lateral flex or rotate his neck are not credible, probative 
evidence of the degree of the veteran's gunshot wound 
residuals.  The report specifically indicates there was no 
objective evidence of pain and no evidence of weakness as far 
as could be determined within the limits of the veteran's 
level of cooperation.  The report also shows there was no 
evidence of any muscle atrophy, wasting or other change, and 
no evidence of hypertrophy or favoring one side over the 
other.  

A November 1973 private hospital record, in the past history 
section, indicates the veteran had a gunshot wound to the 
neck with no residual problems.  Private medical records as 
well as records in connection with a worker's compensation 
claim dated in 1993 and 1994 reveal treatment for cervical 
spine symptoms not medically associated with his gunshot 
wound residuals.  See e.g. January 1993 private medical 
record.  A June 1993 private medical record reflects that X-
ray revealed the retained metallic foreign body and indicates 
that no surgery was recommended.

His VA treatment records have been reviewed and fail to 
reveal treatment associated with his gunshot wound residuals.  
A January 2003 VA examination report reflects that upon 
examination it was hard to visualize the residual scar.  The 
report indicates he had no apparent tissue loss over the 
region of the previous scar area and there were no adhesions 
or tendon damage noted.  The examiner indicated that the 
primary damage resulting from the gunshot wound was to the 
muscle with no joint or nerve damage.  Upon examination he 
had decreased lateral flexion to 40 degrees, left rotation to 
42 degrees and right rotation to 50 degrees.

The August 2005 hearing transcript shows the veteran argued 
that he has never received treatment for his gunshot wound 
(specifically, the bullet was never removed) and he has 
developed severe pain, limitation of motion, weakness, and 
numbness as a result.  However, neither the Board nor the 
veteran possesses the necessary medical expertise to 
medically attribute his symptoms to specific disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layman 
is not competent to offer a diagnosis or medical opinion); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  As indicated above, the veteran has nonservice-
connected conditions, to include of the lower cervical spine, 
which competent medical evidence has attributed current 
symptoms.  See also July 2006 Board decision.

In brief, the evidence shows that while on active duty the 
veteran sustained a wound from a small caliber handgun which 
was treated with debridement and less than two weeks of 
hospitalization.  Instead of prolonged infection, the medical 
evidence indicates his wound drained clear fluids and he had 
no elevated temperature.  The evidence indicates the small 
caliber bullet has not been removed but upon his discharge 
from service, his neck was clinically evaluated in August 
1966 as normal with no resulting sequelae while examination 
in November 1966 revealed a 1/4 inch scar that could not be 
visualized upon examination in January 2003.  The medical 
evidence does not reveal loss of deep fascia or loss of 
muscle substance and there is no positive evidence of 
impairment of strength or endurance.  See January 2003 VA 
examination report (his neck movement was characterized as 
adequate with sufficient comfort and strength to accomplish 
the activities of daily living).  The evidence of record 
fails to reveal any evidence of unemployability due to his 
accidental gunshot wound to the neck.  In short, the 
residuals of his July 1966 gunshot wound do not more closely 
approximate a moderately severe muscle disability at any 
point during the pendency of this appeal.  As such, a 
disability rating in excess of 10 percent is not warranted 
and a staged rating is not for application.  Additionally, a 
separate compensable rating for a residual scar is not 
warranted as there is no evidence that such has associated 
functional limitations, adhesion, or associated tissue loss. 

In reaching this decision, the Board notes the evidence does 
not show that the veteran's service-connected disability is 
in any way exceptional or unusual.  The record does not 
document that he has experienced any marked interference with 
employment or frequent periods of hospitalization as to 
render the application of the regular schedular criteria 
impractical.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2006).
ORDER

An initial rating in excess of 10 percent for residuals of a 
gunshot wound to the left neck is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


